DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Response to Amendment
	The amendment on 03/30/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-4, 7-9,12-16 and 19-24 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant’s arguments on pages 7-10, filed on 03/30/2022 have been fully considered and are not persuasive.
	Applicant argues that the reference Chiu does not disclose the claim 1 limitation of “coupled to the exit side of the first curved lens; wherein the filtering is system is positioned to receive scattered light that is reflected from the second curved lens.”
	Examiner respectfully disagrees.
[AltContent: textbox (second lens)][AltContent: arrow][AltContent: textbox (first lens)][AltContent: arrow][AltContent: textbox (filter system )][AltContent: arrow]
    PNG
    media_image1.png
    512
    781
    media_image1.png
    Greyscale

Annotated Chiu figure 1
As shown in the annotated figure 1 of Chiu teaches a filter system (light-absorbing material layers 320) disposed between the first lens (lens 200 closer to eye 50) and the second lens (lens 200 closer to display 110) and coupled to the exit side (on top of lens 200 closer to eye 50) of the first curved lens (lens 200 closer to eye 50); wherein the filtering (320) is system is positioned to receive scattered light that is reflected from the second curved lens (lens 200 closer to display 110 and ¶26 figure 3 shown the round angles 310 of the ring structures 210 of the Fresnel lens 200 are covered with light-absorbing material layers 320.  When the image beam 112 is incident on the round angle 310, it is absorbed by the light-absorbing material layer 320 and cannot pass the optical assembly 120, which thereby effectively reduces the stray light and improves the quality of images that the user sees.), and the filtering system (320) has an absorbing element (¶27 a material of the light-absorbing material layer 320 is, for example, a black ink, a resin doped with a black toner, or another suitable material.  However, the invention does not limit a type of material or a method of coating of the light-absorbing material layer 320, which can be adequately selected by people of ordinary skill in the art) that absorbs the scattered light that is reflected from the second lens (lens 200 closer to display 110).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Claim rejection is, therefore, maintained.
Claim Objections
Claim 1 is  objected to because of the following informalities:  On line 11, “[Asecond” should be “second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 20210157035), previously cited, in view of Matsumura et al. (US 11,073,701), previously cited, Chiu et al. (US 20180348520), previously cited, and Yamana (US 5,748,375).
Regarding claim 1, Takagi teaches 
	a wide field of view display (fig. 25) comprising,
	a display device (image display part 11);
	a first curved lens (L2) having a display side (surface facing image display part 11) and an exit side (surface facing eyepoint EP), wherein the display side is facing the display device (11);
	a first plurality of Fresnel facets (plurality of Fresnel zones FS) disposed on the display side (11) of the first curved lens (Fresnel lens L2);
	a second curved lens (L1) having a display side (surface facing image display part 11) and an exit side (surface facing eyepoint EP), wherein the display side is facing the exit side of the first curved lens (L2);
	a second plurality of Fresnel facets (plurality of Fresnel zones FR) disposed on the display side of the second curved lens (Fresnel Lens L1), wherein the first plurality of Fresnel facets (FS) is configured to focus light from the display device (11) on the second plurality of Fresnel facets, and wherein the second plurality of Fresnel facets (FR) is configured to focus light from the first plurality of Fresnel facets (FS) on central image point (EP; ¶133 and ¶134).
	Takagi does not specifically teach a curved display device.
	Matsumura teaches a display (fig. 1 and 18) with a curved display device (col. 21, lines 33-35, display 14 is a curved display).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi with a curved display device of Matsumura for the purpose of a head mounted display device which is appropriately worn on a head of a viewer (col. 3, lines 64-67).
	Takagi in view of Matsumura does not specifically teach 
	a filter system disposed between the first lens and the second lens and coupled to the exit side of the first lens;
wherein the filtering is system is positioned to receive scattered light that is reflected from the second lens, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second lens.
	Chiu teaches a display (fig. 1-3) with 
	a filter system (light-absorbing material layers 320) disposed between the first lens (lens 200 closer to eye 50) and the second lens (lens 200 closer to display 110) and coupled to the exit side (on top of lens 200 closer to eye 50) of the first curved lens (lens 200 closer to eye 50);
wherein the filtering (320) is system is positioned to receive scattered light that is reflected from the second curved lens (lens 200 closer to display 110 and ¶26 figure 3 shown the round angles 310 of the ring structures 210 of the Fresnel lens 200 are covered with light-absorbing material layers 320.  When the image beam 112 is incident on the round angle 310, it is absorbed by the light-absorbing material layer 320 and cannot pass the optical assembly 120, which thereby effectively reduces the stray light and improves the quality of images that the user sees.), and the filtering system (320) has an absorbing element (¶27 a material of the light-absorbing material layer 320 is, for example, a black ink, a resin doped with a black toner, or another suitable material.  However, the invention does not limit a type of material or a method of coating of the light-absorbing material layer 320, which can be adequately selected by people of ordinary skill in the art) that absorbs the scattered light that is reflected from the second lens (lens 200 closer to display 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura with a filter system disposed between the first lens and the second lens and coupled to the exit side of the first lens; wherein the filtering is system is positioned to receive scattered light that is reflected from the second lens, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second lens of Chiu for the purpose of effectively reducing the stray light and improving the quality of images that the user sees (¶26).
	Takagi in view of Matsumura and Chiu does not specifically teach	wherein the curved display device, the first curved lens, the second curved lens, and the curved filtering system have a same axis of curvature.
	Yamana teaches a display (fig. 10), wherein the curved display device (image display element 26), the first curved lens (array of positive lenses 10), the second curved lens (array of negative lenses 9), and the curved filtering system (figs. 13(a) and 13(b) substitute for compound lenses 22 in the array of compound lenses 22 shown in fig. 10; col. 23, lines 33-45) have a same axis of curvature (as shown in figure 10; note: the term same axis is interpreted as graphing something on the same set of axes meaning that it will show up on the same graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura and Chiu with a filter system disposed between the first lens and the second lens and coupled to the exit side of the first lens; wherein the filtering is system is positioned to receive scattered light that is reflected from the second lens, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second lens of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).
Regarding claim 2, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Matsumura further teaches the wide field of view display (figures 1 and 18), wherein the first curved lens (L2 as due to combination with Takagi) and the second curved lens (L1 as due to combination with Takagi) each have a lateral end opposite from a center end (L1 and L2 as due to combination with Takagi), wherein each of the lateral ends form a field of view greater than 180                        
                            °
                        
                     (column 15, lines 45- 50 teaches a 210                        
                            °
                        
                    ).  The reason for combining is the same as above in claim 1.
Regarding claim 12, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Takagi further teaches the wide field of view display (figure 25), wherein the curved display device (display 14 as due to combination with Matsumura), the first curved lens (L2), the second curved lens (L1), and the curved filtering system (figs. 13(a) and 13(b) substitute for compound lenses 22; col. 23, lines 33-45 as due to combination with Yamana) are characterized by one of the following shapes: cylindrical, spheroidal, ellipsoidal (as shown in figure 25 it is cylindrical).
Regarding claim 13, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi further teaches the wide field of view display (figure 25), wherein a first lens stack includes the display device (11), the first curved lens (L2), the first plurality of Fresnel facets (plurality of Fresnel zones FS), the second curved lens (L1), and the second plurality of Fresnel facets (plurality of Fresnel zones FR), and wherein the wide field of view display (figure 25) further comprises: 
a second display device (11; paragraph [0098] teaches two sets of ocular optical systems); 
a second lens stack comprising,
a third curved lens (L2; paragraph [0098] teaches two sets of ocular optical systems) having a display side (surface facing image display part 11; paragraph [0098] teaches two sets of ocular optical systems) and an exit side (surface facing eyepoint EP;  paragraph [0098] teaches two sets of ocular optical systems), wherein the display side
is facing the second display device; (11; paragraph [0098] teaches two sets of ocular optical systems) 
a third plurality of Fresnel facets (plurality of Fresnel zones FS; paragraph [0098] teaches two sets of ocular optical systems) disposed on the display side (11) of the third curved lens (Fresnel lens L2; paragraph [0098] teaches two sets of ocular optical systems); 
a fourth curved lens (L1; paragraph [0098] teaches two sets of ocular optical systems) having a display side (surface facing image display part 11; paragraph [0098] teaches two sets of ocular optical systems) and an exit side (surface facing eyepoint EP; paragraph [0098] teaches two sets of ocular optical systems), wherein the display
side is facing the exit side of the third curved lens (L2; paragraph [0098] teaches two sets of ocular optical systems); and 
a fourth plurality of Fresnel facets (plurality of Fresnel zones FR; paragraph [0098] teaches two sets of ocular optical systems) disposed on the display side of the fourth curved lens (Fresnel lens L1; paragraph [0098] teaches two sets of ocular optical systems), wherein the third plurality of Fresnel facets (FS) is configured to focus light from the second display device (11; paragraph [0098] teaches two sets of ocular optical systems) on the fourth plurality of Fresnel facets, and wherein the fourth plurality of Fresnel facets (FR; paragraph [0098] teaches two sets of ocular optical systems) is configured to focus light from the third plurality of Fresnel facets (FS) on a second central image point (EP; paragraph [0133] and [0134] ; paragraph [0098] teaches two sets of ocular optical systems).
Takagi is silent regarding a curved display device.
Matsumura teaches a display (figures 1 and 18) with a curved display device (column 21,
lines 33-35, display 14 is a curved display).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the display of Takagi, to use a curved display device as
taught by Matsumura, for the purpose of the head mounted display device which is appropriately
worn on a head of a viewer (column 3, lines 64-67).
Regarding claim 14, Takagi teaches 
	a wide field of view display (fig. 25) comprising,
	a first display device (image display part 11);
	a first lens stack having a first Fresnel surface (surface facing image display part 11) and a second Fresnel surface (surface facing eyepoint EP) disposed between an exit surface of the first lens stack and the first display device (11), wherein an optical power of the first lens stack is shared between the first Fresnel surface and the second Fresnel surface (surface facing image display part 11 and surface facing eyepoint EP);
	a second display device (11; ¶98 two sets of ocular optical systems);
	a second lens stack (¶98 two sets of ocular optical systems) having a third Fresnel surface (surface facing image display part 11; ¶98 two sets of ocular optical systems) and a fourth Fresnel surface (surface facing eyepoint EP; ¶98 two sets of ocular optical systems) disposed between an exit surface of the second lens stack and the second display device (11; ¶98 two sets of ocular optical systems), wherein an optical power of the second lens stack is shared between the third Fresnel surface and the fourth Fresnel surface (surface facing image display part 11 and surface facing eyepoint EP; ¶98 two sets of ocular optical systems).
	Takagi does not specifically teach a curved display device.
	Matsumura teaches a display (fig. 1 and 18) with a curved display device (col. 21, lines 33-35, display 14 is a curved display).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi with a curved display device of Matsumura for the purpose of the head mounted display device which is appropriately worn on a head of a viewer (col. 3, lines 64-67).
Takagi in view of Matsumura does not specifically teach 
	a filtering system disposed between the first Fresnel surface and the second Fresnel surface of the first lens stack, and between the third Fresnel surface and the fourth Fresnel surface of the second lens stack;
	wherein the filtering is system is positioned to receive scattered light that is reflected from the second and fourth Fresnel surfaces, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second and fourth Fresnel surfaces.
Chiu teaches a display (fig. 1-3) with 
	a filtering system (light-absorbing material layers 320) disposed between the first Fresnel surface (on lens closer to eye 50 and surface facing the display 110) and the second Fresnel surface (on the surface closest to the display 110) of the first lens stack (200 located on the right eye), and between the third Fresnel surface (on lens closer to eye and surface facing the display 110) and the fourth Fresnel surface (on the surface closes to the display 110) of the second lens stack (200 located on the left eye);
	wherein the filtering is system (320) is positioned to receive scattered light that is reflected from the second (on the surface closest to the display 110 on right eye) and fourth Fresnel surfaces (on the surface closest to the display 110 on left eye and ¶26 fig. 3 shown the round angles 310 of the ring structures 210 of the Fresnel lens 200 are covered with light-absorbing material layers 320.  When the image beam 112 is incident on the round angle 310, it is absorbed by the light-absorbing material layer 320 and cannot pass the optical assembly 120, which thereby effectively reduces the stray light and improves the quality of images that the user sees.), and the filtering system (320) has an absorbing element (¶27 a material of the light-absorbing material layer 320 is, for example, a black ink, a resin doped with a black toner, or another suitable material.  However, the invention does not limit a type of material or a method of coating of the light-absorbing material layer 320, which can be adequately selected by people of ordinary skill in the art) that absorbs the scattered light that is reflected from the second and fourth Fresnel surfaces (on the surface closes to the display 110 on right and left eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura with a filtering system disposed between the first Fresnel surface and the second Fresnel surface of the first lens stack, and between the third Fresnel surface and the fourth Fresnel surface of the second lens stack; wherein the filtering is system is positioned to receive scattered light that is reflected from the second and fourth Fresnel surfaces, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second and fourth Fresnel surfaces of Chiu for the purpose of effectively reducing the stray light and improving the quality of images that the user sees (¶26).
Takagi in view of Matsumura does not specifically teach the curved display device, the first curved lens, the second curved lens, and the curved filtering system have a same axis of curvature.
	Yamana teaches a display (fig. 10), wherein the curved display device (image display element 26), the first curved lens (array of positive lenses 10), the second curved lens (array of negative lenses 9), and the curved filtering system (figs. 13(a) and 13(b) substitute for compound lenses 22 in the array of compound lenses 22 shown in fig. 10; col. 23, lines 33-45) have a same axis of curvature (as shown in figure 10; note: the term same axis is interpreted as graphing something on the same set of axes meaning that it will show up on the same graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura and Chiu with the curved display device, the first curved lens, the second curved lens, and the curved filtering system have a same axis of curvature of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).
Regarding claim 15, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Matsumura further teaches the wide field of view display (figures 1 and 18), wherein the first lens stack (L1 and L2 as due to combination with Takagi) and the second lens stack (L1 and L2 ; paragraph [0098] teaches two sets of ocular optical systems as due to combination with Takagi) each have a lateral end opposite from a center end, wherein each of the lateral ends form a field of view greater than 180                        
                            °
                        
                    (column 15, lines 45-50 teaches a 210                        
                            °
                        
                    ).  The reason for combining is the same as above in claim 14.
Regarding claim 21, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi/Chiu further teaches the filtering system (light-absorbing material layers 320 due to combination with Chiu) spans continuously across multiple ones of the first plurality of Fresnel facets (plurality of Fresnel zones FS) and the second plurality of Fresnel facets (plurality of Fresnel zones FR). Motivation to combine is the same as Claim 1. 
Takagi in view of Matsumura, Chiu and Yamana does not specifically teach curved filtering system.
Yamana further teaches the curved filtering system (figs. 13(a) and 13(b) substitute for compound lenses 22 in the array of compound lenses 22 shown in fig. 10; col. 23, lines 33-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura, Chiu and Yamana with a curved filtering system of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).
Regarding claim 22, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Yamana further teaches the curved display device (26), the first curved lens (array of 10), the second curved lens (array of 9), and the curved filtering system (22) have a same radius of curvature (shown in figure 10). Motivation to combine is the same as Claim 1. 
Takagi in view of Matsumura, Chiu and Yamana does not specifically teach the radius of curvature is between 100 mm and 200 mm.
It should be noted that Yamana in figure 10 teaches the curved display device, the first curved lens, the second curved lens, and the curved filtering system have the same radius of curvature.  The adjustment of the radius of curvature is a result-effective variable,  i.e., a variable which achieves a recognized result, in the instant case the radius of curvature directly images the e.g. the visual field (col. 3, lines 12-17).  Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura, Chiu and Yamana with the radius of curvature is between 100 mm and 200 mm of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).
Regarding claim 23, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi/Chiu further teaches the filtering system (light-absorbing material layers 320 due to combination with Chiu) spans continuously across multiple ones of the first plurality of Fresnel facets (plurality of Fresnel zones FS) and the second plurality of Fresnel facets (plurality of Fresnel zones FR). Motivation to combine is the same as Claim 14. 
Takagi in view of Matsumura, Chiu and Yamana does not specifically teach curved filtering system.
Yamana further teaches the curved filtering system (figs. 13(a) and 13(b) substitute for compound lenses 22 in the array of compound lenses 22 shown in fig. 10; col. 23, lines 33-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura, Chiu and Yamana with a curved filtering system of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).
Regarding claim 24, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Yamana further teaches the curved display device (26), the first curved lens (array of 10), the second curved lens (array of 9), and the curved filtering system (22) have a same radius of curvature (shown in figure 10). Motivation to combine is the same as Claim 14. 
Takagi in view of Matsumura, Chiu and Yamana does not specifically teach the radius of curvature is between 100 mm and 200 mm.
It should be noted that Yamana in figure 10 teaches the curved display device, the first curved lens, the second curved lens, and the curved filtering system have the same radius of curvature.  The adjustment of the radius of curvature is a result-effective variable,  i.e., a variable which achieves a recognized result, in the instant case the radius of curvature directly images the e.g. the visual field (col. 3, lines 12-17).  Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display of Takagi in view of Matsumura, Chiu and Yamana with the radius of curvature is between 100 mm and 200 mm of Yamana for the purpose of providing a display apparatus which is a smaller in size and lighter in weight, have a wider visual field, and decrease in production cost (col. 3, lines 12-17).

Claims 3, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 20210157035), previously cited, in view of Matsumura et al. (US 11,073,701), previously cited, Chiu et al. (US 20180348520), previously cited, and Yamana (US 5,748,375) as applied to claims 1 and 14 above, and further in view of Dominguez et al. (US 20210231951), previously cited.
Regarding claim 3, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi teaches the wide field of view display  (figure 25), comprising of the first curved lens (L2) and the second curved lens (L1).
Takagi in view of Matsumura, Chiu and Yamana is silent regarding the lens having a tinted material.
Dominguez teaches display (figure 7) with lens includes a tinted material (paragraph [0064] teaches lens 350 having a tint to absorb light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Yamana, to use the lens having a tinted material as taught by Dominguez, for the purpose of  reduction or minimization of rainbow artifacts and improving the content solidity virtual object displayed within the field of view (paragraph [0076]).
Regarding claim 8, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi teaches the wide field of view display (figure 25), further comprising the first curved lens (L2) and the second curved lens (L1).
Takagi in view of Matsumura, Chiu and Yamana is silent regarding an antireflective coating disposed between lenses.
Dominguez teaches a display (figure 7), comprising an antireflective coating (paragraph [0077] teaches lens 350 having an anti-reflection coating) disposed between lenses (lens 350 and LOE 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Yamana, to use an antireflective coating disposed between lenses as taught by Dominguez, for the purpose of improving the content solidity virtual object displayed within the field of view  (paragraph [0076]).
Regarding claim 16, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi teaches the wide field of view display (figure 25), comprising of the first curved lens (L2) and the second curved lens (L1).
Tagaki in view of Matsumura, Chiu and Yamana is silent regarding the lens having tinted material.
Dominguez teaches display (figure 7), with lens includes a tinted material (paragraph [0064] teaches lens 350 having a tint to absorb light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Yamana, to use a filtering system disposed between lenses as taught by Dominguez, for the purpose of improving the content solidity virtual object displayed within the field of view  (paragraph [0076]).
Regarding claim 20, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi teaches the wide field of view display (figure 25), comprising of the first lens stack (L1 and L2) with Fresnel surfaces and second lens stack (L1 and L2; paragraph [0098] teaches two sets of ocular optical systems) with Fresnel surface.
Takagi in view of Matsumura, Chiu and Yamana is silent regarding an antireflective coating disposed between lens surfaces.
Dominguez teaches a display (figure 7), comprising an antireflective coating (paragraph [0077] teaches lens 350 having an anti-reflection coating) disposed between lens surfaces (lens 350 and LOE 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Yamana, to use an antireflective coating disposed between lenses as taught by Dominguez, for the purpose of improving the content solidity virtual object displayed within the field of view (paragraph [0076]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 20210157035), previously cited, in view of Matsumura et al. (US 11,073,701), previously cited, Chiu et al. (US 20180348520), previously cited, Yamana (US 5,748,375) and Dominguez et al. (US 20210231951), previously cited, as applied to claim 3 above, and further in view of Schmeder (US 20180098694), previously cited.
Regarding claim 4, Takagi in view of Matsumura, Chiu, Yamana and Dominguez teaches the invention as set forth above but is silent regarding the tinted material configured to have 50% optical transmission.
Schmeder teaches the wide field of view display (figure 6), wherein the tinted material  (paragraph [0013] tinted) is configured to have 50% optical transmission (shown in figure 6 some wavelengths are at 50% transmission for curve 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu, Yamana and Dominguez, to use the tinted material configured to have 50% optical transmission as taught by Schmeder, for the purpose of providing a better color image according to the desired effect of users with different color vision (paragraph [0061]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 20210157035), previously cited, in view of Matsumura et al. (US 11,073,701), previously cited, Chiu et al. (US 20180348520), previously cited, Yamana (US 5,748,375) and Dominguez et al. (US 20210231951), previously cited, as applied to claims 1 and 14 above, and further in view of Lou et al. (US 20210141211), previously cited.
Regarding claim 7, Takagi in view of Matsumura, Chiu, Yamana and Dominguez teaches the invention as set forth above but is silent regarding the use of a linear polarizer and quarter waveplate.
Lou teaches the wide field of view display (figure 1), wherein the absorbing element comprises, a linear polarizer (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1) coupled to the exit side of the first curved lens (20) and configured to convert light to linearly polarized light having a first transmission axis; and a quarter waveplate (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1) configured to circularly polarize the linearly polarized light; wherein the quarter waveplate is further configured to convert circularly polarized light reflected from the display side of the second curved lens (10) to a second linearly polarized state having a second transmission axis that is orthogonal to the first transmission axis (paragraph [0080] and [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu, Yamana and Dominguez, to use the use of a linear polarizer and quarter waveplate as taught by Lou, for the purpose of providing a high imaging quality paragraph [0084]).	Regarding claim 19, Takagi in view of Matsumura, Chiu, Yamana and Dominguez teaches the invention as set forth above but is silent regarding the use of a linear polarizer and quarter waveplate.
Lou teaches the wide field of view display (figure 1), wherein the absorbing element comprises, a linear polarizer (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1)  configured to convert light to linearly polarized light having a first transmission axis; and a quarter waveplate (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1)  configured to circularly polarize the linearly polarized light; wherein the quarter waveplate is further configured to convert circularly polarized light reflected back toward the first curved display device (14 as due to combination with Matsumura) and the second curved display device (14 as due to combination with Matsumura) to a second linearly polarized state having a second transmission axis that is orthogonal to the first transmission axis (paragraph [0080] and [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu, Yamana and Dominguez, to use the use of a linear polarizer and quarter waveplate as taught by Lou, for the purpose of providing a high imaging quality paragraph [0084]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 20210157035), previously cited, in view of Matsumura et al. (US 11,073,701), previously cited, Chiu et al. (US 20180348520), previously cited, and Yamana (US 5,748,375) as applied to claim 1 above, and further in view of Geng et al. (US 20190101767), previously cited.
Regarding claim 9, Takagi in view of Matsumura, Chiu and Yamana teaches the invention as set forth above and Takagi teaches the wide field of view display (figure 25), wherein each facet of the first plurality of facets (plurality of Fresnel zones FS) and the second plurality of facets (plurality of Fresnel zones FR)
Takagi in view of Matsumura, Chiu and Yamana is silent regarding the plurality of facets
comprises a slope side and a draft side, wherein the draft side of one or more facets is blackened.
Geng teaches a display (figure 1) comprising the plurality of facets (shown in portion
145) comprises a slope side and a draft side (shown in 145), wherein the draft side of one or more facets is blackened (paragraph [0040] teaches to remove stray light is to deactivate the “unused” Fresnel draft facet, such that it wouldn't be reflective and give stray light. In some embodiments, only the “useful” facet is coated to reflect light, and the draft facet is not coated (this can be done by directional coating techniques) or painted black.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Yamana, to use the plurality of facets comprises a slope side and a draft side, wherein the draft side of one or more facets is blackened as taught by Geng, for the purpose of providing a better image by removing stray light (paragraph [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/29/22